Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 ADM Reports First Quarter 2012 Earnings of $460 Million or $0.68 per Share Adjusted EPS of $0.58 per share, down 13 percent from year-ago quarter Segment operating profit declined 9 percent in challenging markets Returned $347 million to shareholders through dividends and repurchases DECATUR, Ill., Nov. 1, 2011 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended September 30, 2011. The company reported net earnings for the quarter of $460 million, or $0.68 per share, up 33 percent and 26 percent respectively from the same period one year earlier. Adjusted earnings per share1—which excludes the impact of LIFO and other adjustments—of $0.58 was 13 percent lower than the prior year quarter. Segment operating profit1 was $699 million, down 9 percent from the prior year quarter. “The first quarter presented a difficult and challenging market environment,” said ADM Chairman and CEO Patricia Woertz. “Margin conditions in our global oilseeds segment were generally weak, and net corn costs were high. We offset some of these pressures with good management of our commodity positions and by capturing opportunities through our broad and diverse portfolio.” “During the quarter, we acquired oilseeds facilities in Poland and India, and expanded our agricultural services operations to support exports. And we returned capital to shareholders through dividends and share buybacks of $347 million,” added Woertz. “Looking ahead, we see the margin environment modestly improving, and we are optimistic about the long term.” First Quarter 2012 Highlights ●
